DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The claim amendments filed 6/1/2022 have been entered.
Drawings
The drawings are objected to because in Fig. 3 reference numbers 31 and 32 appear to be mislabeled. The instant application’s specification paragraph [0026] teaches that reference number 32 points ‘voids’ in stripe 30, and paragraph [0029] teaches that reference number 31 points to ‘relatively dense material’. It appears that these reference numbers have been switched in Fig 3. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The abstract of the disclosure is objected to because: 
 In line 1 of the abstract, "[0038]" should be removed. 
Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities: 
Paragraph  [0023] teaches 32 as a transparent wall section, while [0026] teaches 32 as voids. It is requested that consistent language is used throughout the disclosure. 
Appropriate correction is required.
Claim Objections
Claims 1 and 8 are objected to because of the following informalities:  
Claim 1 line 7, “the echogenic stripe” should read “the at least one echogenic stripe”
Claim 8 line 2, "voids 32" should read "voids".  
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 6-7 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu et al. (US Patent Pub. 20120059308 hereinafter “Hsu”) in view of Rajendran et al. (US Patent Pub. 20140025039 hereinafter “Rajendran”).
Regarding Claim 1, Hsu teaches (Figs 1 and 5) a medical device, comprising: a catheter adapter (110); and a cannula  (102) forming a lumen (104) having a length between a first end (106) and an opposing second end (108) of the cannula, the lumen extending parallel to a longitudinal axis of the cannula and extending along at least a portion of the length, the cannula comprising a wall and at least one echogenic stripe (502) encapsulated into the wall (see [0051] teaching echogenic materials within the wall of sheath 102) and extending along at least a portion of the length of the cannula (see Fig 5).
Hsu does not specify the medical device wherein the echogenic stripe is constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material.  
Rajendran teaches [0160] a catheter with an echogenic stripe. Rajendran further teaches that the echogenic strip is constructed of a fist polymer material and the catheter is a second thermoplastic material.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Hsu such that the echogenic stripe is constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material as taught by Rajendran. One of ordinary skill in the art would recognize these materials are well known for construction of a catheter with an echogenic material (Rajendran [0160]). Additionally, it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Regarding Claim 6, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu further teaches the medical device wherein at least one of an outer surface of the cannula and an inner surface of the cannula forming the lumen includes an intentionally regularly patterned surface (see [0055] teaching the various shapes and patterns that may be formed by the echogenic stripe on the outer surface).  
Regarding Claim 7, Hsu teaches (Figs 1 and 5) a catheter (100) having a distal end (108) and an opposing proximal end (106), the catheter comprising: 
a catheter adapter (110); 
a cannula (102) extending distally from the catheter adapter(110), the cannula comprising a wall forming a lumen (104)  extending between the distal end and the proximal end of the catheter parallel to a longitudinal axis of the catheter; and 
one or more stripes (502) formed in the cannula, the one or more stripes extending along at least a portion of a length of the cannula (Fig 5), the one or more stripes having echogenic properties or features ([0051-0052]), 
Hsu does not specify the catheter wherein the one or more stripes are constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material.  
Rajendran teaches [0160] a catheter with an echogenic stripe. Rajendran further teaches that the echogenic strip is constructed of a fist polymer material and the catheter is a second thermoplastic material. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the catheter of Hsu such that the echogenic stripe is constructed of a first thermoplastic polymer material and the wall is constructed of a second thermoplastic polymer material, wherein the first thermoplastic polymer material is bonded to the second thermoplastic polymer material as taught by Rajendran. One of ordinary skill in the art would recognize these materials are well known for construction of a catheter with an echogenic material (Rajendran [0160]). Additionally, it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Regarding Claim 11, the combination of Hsu and Rajendran teaches all elements of claim 7 as described above. Hsu further teaches (Fig 4) the catheter wherein an outer surface (404) of the cannula defining an outer diameter of the cannula and an opposing inner surface (402) of the cannula defining an inner diameter of the cannula and forming the lumen (104) comprise a an initially regularly patterned surface ([0055] teaches various patterns that may be formed on the catheter with the echogenic material, this is interpreted to be an ‘initially regularly patterned surface’).
Claim(s) 2, 5, 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claims 1 and 7 above, and further in view of Field (US Patent Pub. 20030040756, note Field was cited previously).
Regarding Claim 2, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the at least one echogenic stripe comprises a plurality of voids formed in the at least one stripe. 
Field teaches (Fig 4) a medical device wherein at least one echogenic stripe comprises a plurality of voids (12) formed in the at least one stripe (40; see [0018] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Hsu such that the at least one echogenic stripe comprises a plurality of voids formed in the at least one stripe as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to have a clearer ultrasound indication of movement of the catheter and enable clearer observation of material flowing along the catheter body (Field [0028]).
Regarding Claim 5, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. Hsu further teaches the medical device wherein the cannula (102) has an outer surface (404) and an inner surface (402) forming the lumen (104). 
Hsu does not specify that the outer surface and the inner surface are smooth. 
Field teaches  a catheter with an echogenic stripe (12), wherein the surfaces of the catheter are smooth [0025]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the inner and outer surfaces of the cannula of Hsu such that the inner and outer surfaces are smooth as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to allow for free flow of fluid within the catheter and to reduce accumulation of biofilm on the catheter (Field [0025]). 
Regarding Claim 8, the combination of Hsu and Rajendran teaches all elements of claim 7 as described above. Hsu does not teach the catheter wherein the one or more stripes include a plurality of voids between an outer surface and an inner surface of the cannula.  
Field teaches (Fig 4) a medical device wherein at least one echogenic stripe comprises a plurality of voids (12) formed in the at least one stripe (40; see [0018] and [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Hsu such that the one or more stripes include a plurality of voids between an outer surface and an inner surface of the cannula as taught by Field. One of ordinary skill in the art would have been motivated to do so in order to have a clearer ultrasound indication of movement of the catheter and enable clearer observation of material flowing along the catheter body (Field [0028]).
Regarding Claim 10, the combination of Hsu and Rajendran teaches all elements of claim 7 as described above. Hsu does not teach the catheter wherein the one or more stripes includes a relatively dense material to create the echogenicity-enhancing properties of the one or more stripes. 
Field teaches a catheter with at least one echogenic stripe (12) which includes a relatively dense material ([0023] teaches the bubbles 12 may be formed of glass, glass is interpreted to be a relatively dense material as described in the instant application’s disclosure paragraph [0020]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echogenic stripe of Hsu such that the one or more stripes includes a relatively dense material to create the echogenicity-enhancing properties of the one or more stripes as taught by Field. One of ordinary skill in the art would recognize this as a known material used to form an echogenic stripe in a catheter (Field [0023]). Additionally, it has been held to be within the level of ordinary skill in the art to select a known material based on its suitability for its intended purpose (see MPEP 2144.07).
Claim(s) 3 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claims 1 and 7 above, and further in view of Bosley (US Patent 5289831, note Bosley was cited previously).
Regarding Claim 3, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the at least one echogenic stripe comprises a plurality of irregularities formed in the at least one stripe.  
Bosley teaches (Figures 15-16) a medical device wherein an echogenic stripe comprises a plurality of irregularities (1509) formed in the at least one stripe (Col 13 line 67 – Col 14 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Hsu with a plurality of irregularities formed in the at least one stripe as taught by Bosley. One of ordinary skill in the art would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).
Regarding Claim 9, the combination of Hsu and Rajendran teaches all elements of claim 7 as described above. The combination does not teach the catheter wherein the one or more stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes.  
Bosley teaches (Figures 15-16) a medical device wherein an echogenic stripe comprises a plurality of irregularities (1509) formed in the at least one stripe (Col 13 line 67 – Col 14 line 9). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the at least one echogenic stripe of Hsu such that the one or more stripes include one or more irregularities to enhance the echogenic reflective properties of the one or more stripes as taught by Bosley. One of ordinary skill in the art would have been motivated to do so in order to enhance the ultrasonic image of the medical device (Bosley Col 14 lines 4-9).

Claim(s) 4 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hsu (US Patent Pub. 20120059308) in view of Rajendran (US Patent Pub. 20140025039) as applied to claims 1 and 7 above, and further in view of Adams et al. (US Patent Pub. 20120022502 hereinafter “Adams”, note Adams was cited previously).
Regarding Claim 4, the combination of Hsu and Rajendran teaches all elements of claim 1 as described above. The combination does not teach the medical device wherein the at least one echogenic stripe has radiopaque properties. 
	Adams teaches a medical device (Fig 7a) wherein a stripe has radiopaque properties (720; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echogenic stripe of Hsu to have radiopaque properties as taught by Adams. One of ordinary skill in the art would have been motivated to do so in order to allow for this stripe to be seen through x-ray (Adams [0065]).
Regarding Claim 12, the combination of Hsu and Rajendran teaches all elements of claim 7 as described above. Hsu does not teach the catheter wherein the one or more stripes have radiopaque properties or features.
Adams teaches a medical device (Fig 7a) wherein a stripe has radiopaque properties (720; [0065]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the echogenic stripe of Hsu to have radiopaque properties as taught by Adams. One of ordinary skill in the art would have been motivated to do so in order to allow for this stripe to be seen through x-ray (Adams [0065]).

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEERAJA GOLLAMUDI whose telephone number is (571)272-6449. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NEERAJA GOLLAMUDI/Examiner, Art Unit 3783                                                                                                                                                                                                        
/James D Ponton/Primary Examiner, Art Unit 3783